NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0022n.06

                                           No. 13-1475                                  FILED
                                                                                  Jan 15, 2014
                          UNITED STATES COURT OF APPEALS
                                                                              DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


BRADLEY MICHAEL GUSTAFSON,                          )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                    )       MICHIGAN
                                                    )
       Defendant-Appellee.                          )


       BEFORE: SUHRHEINRICH, SILER, and KETHLEDGE, Circuit Judges.


       PER CURIAM.            Bradley Michael Gustafson appeals the district court’s judgment

affirming the decision that Gustafson was no longer entitled to disability insurance benefits.

       In 2001, the Social Security Administration (SSA) determined that, as of January 1, 1999,

Gustafson was disabled and entitled to disability insurance benefits.          In 2007, the SSA

determined that Gustafson was no longer disabled and that, as a result, he was no longer entitled

to benefits. Gustafson sought a hearing before an administrative law judge (ALJ). The ALJ

determined that, as of February 1, 2007, Gustafson was no longer disabled. The Appeals

Council affirmed the ALJ’s decision, and the district court affirmed the decision of the Appeals

Council.

       On appeal, Gustafson raises the following arguments: (1) the ALJ failed to identify his

functional capacity at the time of the previous disability determination and failed to properly

consider the evidence underlying that determination; (2) the ALJ erred by concluding that he did

not meet the regulatory listing for mental retardation; (3) the ALJ erred by discounting his
No. 13-1475
Gustafson v. Comm’r of Soc. Sec.

testimony and the testimony of his father; and (4) the ALJ erred by giving little weight to his

vocational and medical evidence.

       “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is

met if a reasonable mind might accept the relevant evidence as adequate to support a

conclusion.” Id. at 406 (internal quotation marks omitted). “We give de novo review to the

district court’s conclusions on each issue.” Id.

       Gustafson first argues that the ALJ failed to identify his functional capacity at the time of

the previous disability determination and failed to properly consider the evidence underlying that

determination.   The record, however, does not support Gustafson’s contention.            The ALJ

explicitly discussed the severity of Gustafson’s impairments and his functional limitations at the

time of the prior disability determination and explained that more recent evidence demonstrated

medical improvement that increased Gustafson’s ability to perform work-related functions.

       Gustafson next argues that the ALJ erred by concluding that he did not meet the

regulatory listing for mental retardation.    To meet the listing, Gustafson must demonstrate

“significantly subaverage general intellectual functioning with deficits in adaptive functioning

initially manifested during the developmental period” and either mental incapacity, an IQ score

of 59 or less, or an IQ score of 60 to 70 with other specified impairments. See 20 C.F.R. pt. 404,

subpt. P, app. 1, § 12.05; Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001). Substantial

evidence supported the ALJ’s finding that Gustafson did not meet the listing in § 12.05, given

that many of Gustafson’s IQ scores, including the only scores from after his medical

improvement date, were above 70 and that his daily activities and social abilities did not


                                                   -2-
No. 13-1475
Gustafson v. Comm’r of Soc. Sec.

demonstrate deficits in adaptive functioning. See West v. Comm’r of Soc. Sec. Admin., 240 F.

App’x 692, 698 (6th Cir. 2007). In addition, the ALJ’s finding was supported by the opinions of

two reviewing psychologists, who concluded that Gustafson did not meet the regulatory listing

for mental retardation.

       Gustafson next argues that the ALJ erred by discounting his testimony and the testimony

of his father concerning Gustafson’s inability to work and by giving little weight to the opinions

of Dr. Douglas Bentley, a psychologist, and Katherine Gute, a social worker, who both

concluded that it would be difficult for Gustafson to sustain productive employment. We accord

great weight and deference to an ALJ’s credibility findings, but such findings must be supported

by substantial evidence. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997).

       The ALJ reasonably discounted the testimony of Gustafson and his father on the basis

that it conflicted with other substantial evidence in the record, which included Gustafson’s

significant daily activities, the findings of Dr. Hugh Bray, a psychologist who evaluated

Gustafson in 2007, that Gustafson’s responses were within normal limits, the conclusions of the

reviewing psychologists and psychiatrist that Gustafson did not have serious work-related

limitations, and the fact that Gustafson had not had the same problems with anger, impulsivity,

and interpersonal relationships that he had near the time of the prior disability determination.

Likewise, substantial evidence supported the ALJ’s decision to give little weight to the opinions

of Dr. Bentley and Ms. Gute because their conclusions conflicted with both the results of

intelligence and personality testing conducted by Bentley and other significant evidence in the

record. See 20 C.F.R. § 404.1527.

       Finally, Gustafson waived his remaining arguments by failing to properly raise them in

the district court. See Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534-35 (6th Cir. 2001).


                                              -3-
No. 13-1475
Gustafson v. Comm’r of Soc. Sec.

       Accordingly, we affirm the district court’s judgment.




                                              -4-